Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It is stipulated and agreed by the undersigned, subject to the approval of the court, that at the time of exportation of the scrap mica involved herein such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the appraised value, less the item of shipping charges as invoiced in Reappraisement Nos. 269780-A, 269781-A, 269783-A and as to invoice No. 1 in Reappraisement No. 269782-A, and at the appraised value less the item of inland railway freight of RS 4720-10-0 as to invoice #2 in Reappraisement No. 269782-A and that there were no higher foreign values therefor as defined in section 402 (c) of the Tariff Act of 1930, at the time of exportation thereof.
It is further stipulated and agreed that these cases may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the item of shipping charges, as invoiced, as to the merchandise covered by reappraisements 269780-A, 269781-A, and 269783-A, and invoice No. 1 in reappraisement 269782-A, and the appraised value, less the item of inland railway freight of rupees 4720.10.0, as to the merchandise covered by invoice No. 2 in reappraisement 269782-A.
Judgment will be entered accordingly.